Lake, J.
This is an application for a writ of mandamus to compel the defendants to draw an order upon the treasurer of said county in favor of the relator as president of the Otoe County Agricultural and Mechanical Association, and for the use of said association, for the sum of $355.35, in pursuance of section 1, chapter 2, General Statutes, which provides for the payment, under certain circumstances, of money from the county treasury for the benefit of such societies.
Even admitting that the relator is in a situation MI-*20titling him, as president of said association, to such an order whenever it can be properly drawn, there is an entire failure in the affidavit on which the writ is asked to show the condition of the treasury; or whether, in view of the statute restricting the commissioners in the drawing of orders, one could he legally drawn for the amount demanded.
In a petition for the extraordinary aid of mandamus all the essential facts necessary to entitle the party to the relief sought should be.specifically set out. And where, as here, the payment of money by a public officer is the object in view, it must be distinctly shown that there are funds from which the desired payment can be legally made, or the writ will be denied.
■Writ denied.